Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of violating section 1140 of the Penal Law. Judgment affirmed. No opinion. Nolan, P. J., Wenzel and Beldock, JJ., concur; Murphy and Hallinan, JJ., dissent and vote to reverse the judgment and to dismiss the information, with the following memorandum: Aside from the grave doubt regarding the identification of appellant as the one who'committed the alleged crime, the proof indicated that the act complained of was committed at 3:00 p.m. on a city street, that *708complainant did not report the incident to the police, that appellant was not identified until 15 days thereafter, when complainant allegedly saw appellant at 6:30 p.m. on March 6, 1956, when it was dark and when she was riding with a friend, and at which time appellant was dressed in clothes entirely different from those worn by him on the day of the alleged incident. In view of these facts the proof was insufficient to establish appellant’s guilt beyond a reasonable doubt.